Exhibit 10.10

FIRST AMENDMENT

TO

LOAN AND SECURITY AGREEMENT

This First Amendment to Loan and Security Agreement (this “Amendment”) is
entered into this 28th day of December, 2012, by and among (a) SILICON VALLEY
BANK, a California corporation with a loan production office located at 230 West
Monroe, Suite 720, Chicago, Illinois 60606 (“Bank”), and (b) (i) MATTERSIGHT
CORPORATION, a Delaware corporation (“Mattersight Corporation”),
(ii). MATTERSIGHT EUROPE HOLDING CORPORATION, a Delaware corporation
(“Mattersight Europe”), and (iii) MATTERSIGHT INTERNATIONAL HOLDING, INC., an
Illinois corporation (“Mattersight International”; and together with Mattersight
Corporation and Mattersight Europe, jointly and severally, individually and
collectively, ‘‘Borrower”).

RECITALS

A. Bank and Borrower have entered into that certain Loan and Security Agreement
dated as of June 29, 2012 (as the same may from time to time be amended,
modified, supplemented or restated, the “Loan Agreement”).

B. Bank has extended credit to Borrower for the purposes permitted in the Loan
Agreement,

C. Borrower has requested that Bank amend the Loan Agreement to (a) extend the
due date of Borrower’s annual operating budgets and financial projections, and
(b) amend the definition entitled “Quick Assets” set forth in Section 13.1
thereof.

D. Bank has agreed to so amend certain provisions of the Loan Agreement, but
only to the extent, in accordance with the terms, subject to the conditions and
in reliance upon the representations and warranties set forth below.

AGREEMENT

Now, THEREFORE, in consideration of the foregoing recitals and other good and
valuable consideration, the receipt and adequacy of which is hereby
acknowledged, and intending to be legally bound, the parties hereto agree as
follows:

1. Definitions. Capitalized terms used but not defined in this Amendment shall
have the meanings given to them in the Loan Agreement.

2. Amendments to Loan Agreement.

2.1 The Loan Agreement shall be amended by deleting the following appearing as
Section 6.2(h) thereof:

“(h) Board-Approved Projections. As soon as available, but no later than the
last day of each fiscal year of Borrower, and contemporaneously with any updates
or changes thereto, (i) annual operating budgets (including, without limitation,
income statements, balance sheets and cash flow statements) for the immediately
following fiscal year of Borrower, and (ii) annual financial projections for the
immediately following fiscal year of Borrower as approved by the Board, together
with any related business forecasts used in the preparation of such annual
financial projections, all prepared in a form reasonably satisfactory to Bank;
and”



--------------------------------------------------------------------------------

and inserting in lieu thereof the following:

“(h) Board-Approved Projections. As soon as available, but no later than
(x) February 15, 2013, with respect to Borrower’s fiscal year commencing
January 1, 2013, and (y) the last day of each fiscal year of Borrower with
respect to each fiscal year of Borrower thereafter, and contemporaneously with
any updates or changes thereto, (i) annual operating budgets (including, without
limitation, income statements, balance sheets and cash flow statements) for the
immediately following fiscal year of Borrower, and (ii) annual financial
projections for the immediately following fiscal year of Borrower as approved by
the Board, together with any related business forecasts used in the preparation
of such annual financial projections, all prepared in a form reasonably
satisfactory to Bank; and”

2.2The Loan Agreement shall be amended by deleting the following definition
appearing alphabetically in Section 13.1 thereof:

“        “Quick Assets” is, on any date, Borrower’s consolidated, unrestricted
and unencumbered cash maintained with Bank or Bank’s Affiliates, plus net billed
accounts receivable determined according to GAAP.”

and inserting in lieu thereof the following:

“        “Quick Assets” is, on any date, Borrower’s consolidated, unrestricted
and unencumbered cash maintained with Bank or Bank’s Affiliates, plus gross
billed accounts receivable determined according to GAAP.”

2.3The Loan Agreement shall be amended by deleting the Compliance Certificate
attached as Exhibit C thereto and inserting the Compliance Certificate attached
as Schedule 1 hereto.

3. Limitation of Amendments.

3.1The amendments set forth in Section 2, above, are effective for the purposes
set forth herein and shall be limited precisely as written and shall not be
deemed to (a) be a consent to any amendment, waiver or modification of any other
term or condition of any Loan Document, or (b) otherwise prejudice any right or
remedy which Bank may now have or may have in the future under or in connection
with any Loan Document.



--------------------------------------------------------------------------------

3.2 This Amendment shall be construed in connection with and as part of the Loan
Documents and all terms, conditions, representations, warranties, covenants and
agreements set forth in the Loan Documents, except as herein amended, are hereby
ratified and confirmed and shall remain in full force and effect.

4. Representations and Warranties. To induce Bank to enter into this Amendment,
Borrower hereby represents and warrants to Bank as follows:

4.1 Immediately after giving effect to this Amendment (a) the representations
and warranties contained in the Loan Documents are true, accurate and complete
in all material respects as of the date hereof (except to the extent such
representations and warranties relate to an earlier date, in which case they are
true and correct as of such date), and (b) no Event of Default has occurred and
is continuing;

4.2 Borrower has the power and authority to execute and deliver this Amendment
and to perform its obligations under the Loan Agreement, as amended by this
Amendment;

4.3 The organizational documents of Borrower delivered to Bank on the Effective
Date remain true, accurate and complete and have not been amended, supplemented
or restated and are and continue to be in full force and effect;

4.4 The execution and delivery by Borrower of this Amendment and the performance
by Borrower of its obligations under the Loan Agreement, as amended by this
Amendment, have been duly authorized;

4.5 The execution and delivery by Borrower of this Amendment and the performance
by Borrower of its obligations under the Loan Agreement, as amended by this
Amendment, do not and will not contravene (a) any law or regulation binding on
or affecting Borrower, (b) any contractual restriction with a Person binding on
Borrower, (c) any order, judgment or decree of any court or other governmental
or public body or authority, or subdivision thereof, binding on Borrower, or
(d) the organizational documents of Borrower;

4.6 The execution and delivery by Borrower of this Amendment and the performance
by Borrower of its obligations under the Loan Agreement, as amended by this
Amendment, do not require any order, consent, approval, license, authorization
or validation of, or filing, recording or registration with, or exemption by any
governmental or public body or authority, or subdivision thereof, binding on
either Borrower, except as already has been obtained or made; and

4.7 This Amendment has been duly executed and delivered by Borrower and is the
binding obligation of Borrower, enforceable against Borrower in accordance with
its terms, except as such enforceability may be limited by bankruptcy,
insolvency, reorganization, liquidation, moratorium or other similar laws of
general application and equitable principles relating to or affecting creditors’
rights.



--------------------------------------------------------------------------------

5. Ratification of Perfection Certificate. Each Borrower hereby ratifies,
confirms and reaffirms, all and singular, the terms and disclosures contained in
a certain Perfection Certificate dated as of June 29, 2012 between such Borrower
and Bank, and acknowledges, confirms and agrees the disclosures and information
such Borrower provided to Bank in said Perfection Certificate have not changed,
as of the date hereof.

6. Integration. This Amendment and the Loan Documents represent the entire
agreement about this subject matter and supersede prior negotiations or
agreements. All prior agreements, understandings, representations, warranties,
and negotiations between the parties about the subject matter of this Amendment
and the Loan Documents merge into this Amendment and the Loan Documents.

7. Counterparts. This Amendment may be executed in any number of counterparts
and all of such counterparts taken together shall be deemed to constitute one
and the same instrument.

8. Effectiveness. This Amendment shall be deemed effective upon (a) the due
execution and delivery to Bank of this Amendment by each party hereto, and
(b) Borrower’s payment of Bank’s legal fees and expenses incurred in connection
with this Amendment.

[Signature page follows.]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Amendment is being executed as of the date first
written above.

 

BORROWER:

MATTERSIGHT CORPORATION

By:

 

/s/ Christine R. Carsen

Name:

 

Christine R. Carsen

Title:

 

Vice President, General Counsel and Corporate Secretary

MATTERSIGHT EUROPE HOLDING CORPORATION

By:

 

/s/ Christine R. Carsen

Name:

 

Christine R. Carsen

Title:

 

Secretary

MATTERSIGHT INTERNATIONAL HOLDING, INC.

By:

 

/s/ Christine R. Carsen

Name:

 

Christine R. Carsen

Title:

 

Secretary

BANK:

SILICON VALLEY BANK

By:

 

/s/ Dennis P. Grant

Name:

 

Dennis P. Grant

Title:

 

RM



--------------------------------------------------------------------------------

SCHEDULE 1

EXHIBIT C

COMPLIANCE CERTIFICATE

 

TO:         SILICON VALLEY BANK

   Date:    

FROM: MATTERSIGHT CORPORATION, MATTERSIGHT EUROPE HOLDING CORPORATION, AND
MATTERSIGHT INTERNATIONAL HOLDING, INC. (jointly and severally, individually and
collectively, “Borrower”)

The undersigned authorized officer of Borrower certifies that under the terms
and conditions of the Loan and Security Agreement among Borrower and Bank (the
“Agreement”):

(1) Borrower is in complete compliance for the period ending
                     with all required covenants except as noted below;
(2) there are no Events of Default; (3) all representations and warranties in
the Agreement are true and correct in all material respects on this date except
as noted below; provided, however, that such materiality qualifier shall not be
applicable to any representations and warranties that already are qualified or
modified by materiality in the text thereof; and provided, further that those
representations and warranties expressly referring to a specific date shall be
true, accurate and complete in all material respects as of such date;
(4) Borrower, and each of its Subsidiaries, has timely filed all required tax
returns and reports, except as otherwise permitted pursuant to the terms of
Section 5.8 of the Agreement, and Borrower has timely paid all foreign, federal,
state and local taxes, assessments, deposits and contributions owed by Borrower,
except as otherwise permitted pursuant to the terms of Section 5.8 of the
Agreement; and (5) no Liens have been levied or claims made against Borrower or
any of its Subsidiaries relating to unpaid employee payroll or benefits of which
Borrower has not previously provided written notification to Bank.

Attached are the required documents supporting the certification. The
undersigned certifies that these are prepared in accordance with GAAP
consistently applied from one period to the next except as explained in an
accompanying letter or footnotes. The undersigned acknowledges that no
borrowings may be requested at any time or date of determination that Borrower
is not in compliance with any of the terms of the Agreement, and that is
determined not just at the date this certificate is delivered, Capitalized terms
used but not otherwise defined herein shall have the meanings given them in the
Agreement.

Please indicate compliance status by circling Yes/No under “Complies’’ column.

 

Reporting Covenant

  

Required

  

Complies

Monthly consolidating financial statements with Compliance Certificate

  

Monthly within 30 days

   Yes No

Annual consolidating financial statement (CPA Audited)

  

FYE within 150 days

   Yes No

10-Q, 10-K and 8-K

  

Within 5 days after filing with SEC

   Yes No

A/R, A/P Agings, and Deferred Revenue reports

  

Monthly within 30 days

   Yes No

Board-approved Projections

  

Annually prior to FYE (FY 2013 due on 1/31/2013)

   Yes No

 

Financial Covenant

  

Required

  

Actual

  

Complies

Minimum Adjusted Quick Ratio (at all times, to be tested monthly)

  

1.5:1,0

  

    :1.0

   Yes No

The following financial covenant analysis and information set forth in Schedule
1 attached hereto are true and accurate as of the date of this Certificate.



--------------------------------------------------------------------------------

The following are the exceptions with respect to the certification above: (If no
exceptions exist, state “No exceptions to note.”)

....................................................................................................................................................................................................

....................................................................................................................................................................................................

....................................................................................................................................................................................................

 

MATTERSIGHT CORPORATION

  

BANK USE ONLY

        

Received by:                                                          

By:                                          
                                                

  

                                 AUTHORIZED SIGNER

Name:                                          
                                           

  

Date:                                                                      

Title:                                          
                                             

         

Verified:                                                                  

MATTERSIGHT EUROPE HOLDING CORPORATION

  

                                 AUTHORIZED SIGNER

        

Date:                                                                          

   

By:                                          
                                                

  

Compliance Status:         Yes         No

Name:                                          
                                           

    

Title:                                          
                                             

        

MATTERSIGHT INTERNATIONAL HOLDING, INC.

        

By:                                          
                                                

    

Name:                                          
                                           

    

Title:                                          
                                             

 

    